DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
The preliminary amendment dated 10/8/2021 has been received and will be entered.
Claim(s) 17-30 is/are pending.
Claim(s) 17-30 is/are new.
Claim(s) 1-16 is/are acknowledged as cancelled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.




Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/6/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.

I. Missing Sections. 
The disclosure is objected to because of the following informalities: The Specification is lacking the “Brief Description of the Several Views of the Drawing(s).” In the event a patent issues, the printers will require this section. The Examiner recommends inserting a heading at (S. 14: 10).   
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

I. Claim(s) 17-30 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0054995 to Mazurkiewicz.

With respect to Claim 17, this claim requires “providing a dispersion of the 3D layered material.” Mazurkiewicz teaches providing a slurry (interpreted as a dispersion) of at least graphite, a 3D layered material. (Mazurkiewicz 5: [0067] – slurry; 4: [0065] – graphite; “Fig. 1”). 
Claim 17 further requires “pressurising the dispersion.” The slurry is pressurized. (Mazurkiewicz 5: [0069]; “Fig. 1”). 
Claim 17 further requires “rapidly depressurising the dispersion by passing the dispersion through a nozzle and into a chamber having a length of greater than 50 mm to form a first jet of the dispersion along a first flowpath in a first direction.” The slurry is passed through a nozzle. (Mazurkiewicz 5: [0071] et seq.). To the extent Mazurkiewicz may not teach the dimensions, changes in size/shape do not impart patentability. MPEP 2144.04 IV. A-B. 
Claim 17 further requires “causing the jet to impact upon a surface in the chamber to change its direction and form a jet in a second flowpath in a second direction substantially reverse to the first flowpath, wherein the second flowpath is substantially reverse and non-coaxial with the first flowpath.” The slurry/jet impacts collider 128. (Mazurkiewicz 6: [0078]; “Fig. 1”). This reasonably suggests formation of a reverse flowpath, as the slurry then exits the apparatus via outlet port 130. (Mazurkiewicz 6: [0082]; “Fig. 1”). 
 Claim 17 further requires “whereby shear forces between material in the first flowpath and material in the second flowpath exfoliate the 3D layered material into nanoplatelets.” Exfoliation is taught. (Mazurkiewicz 6: [0080]). 
As to Claim 18, at least the collider 128 is interpreted as an end wall. (Mazurkiewicz 6: [0078]; “Fig. 1”).
As to Claim 19, an orthogonal relationship is shown. (Mazurkiewicz “Fig. 1”).
As to Claim 20,  graphene is interpreted broadly1 to read on the graphite of Mazurkiewicz. (Mazurkiewicz 4: [0065]). Note that the claim is drawn to making “nanoplatelets,” which is broader than the strict definition of graphene as a single layer of graphite. One cannot shear a single one atom thick layer into a single, one half atom layer of graphene. Note that Claim 17 requires shearing, which more than reasonably reads on graphite. Note also the recirculation of smaller dimensioned graphite/graphene into the apparatus. (Mazurkiewicz 11: [0136]). Alternatively or additionally, boron nitride is taught. (Mazurkiewicz 6: [0066]). 
As to Claim 21, to the extent Mazurkiewicz does not teach the concentration, changes in proportion do not impart patentability. MPEP 2144.04 IV. A-B.
As to Claim 22, the nozzle diameter is taught. (Mazurkiewicz 5: [0069]).
As to Claim 23, to the extent Mazurkiewicz may not teach the dimensions, changes in size/shape do not impart patentability. MPEP 2144.04 IV. A-B.
As to Claim 24, the figures reasonably depict a cross-sectional view of a cylindrical chamber, but to the extent they don’t, changes in size/shape do not impart patentability. MPEP 2144.04 IV. A-B.
As to Claim 25, to the extent Mazurkiewicz may not teach the dimensions, changes in size/shape do not impart patentability. MPEP 2144.04 IV. A-B.
As to Claim 26, the pressure is taught, suggesting the depressurization. (Mazurkiewicz5: [0069]).
As to Claims 27-29, calculating the time would involve solving for a flow rate, dividing by the cross-sectional area of the pipe, and knowing the volume of dispersion/slurry that is being processed. This determination depends upon the size of the reactor and the amount of the solution being processed. To the extent Mazurkiewicz may not teach the dimensions or amounts, changes in size/shape/proporition do not impart patentability. MPEP 2144.04 IV. A-B.
With respect to Claim 30, this claim recites “nanoplatelets obtainable by the method of claim 17.” The “obtainable by the method of” language is product-by-process language. Product-by-process claims are not limited by the process steps, except to the extent they suggest structure or composition. See generally MPEP 2113. Here, the claim suggests a nanoplatelet, which is interpreted broadly.  Nanoplatelets are taught. (Mazurkiewicz 11: [0136]).

II. Claim(s) 30 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2016/0276056 to Stolyarov, et al.

With respect to Claim 30, this claim recites “nanoplatelets obtainable by the method of claim 17.” The “obtainable by the method of” language is product-by-process language. Product-by-process claims are not limited by the process steps, except to the extent they suggest structure or composition. See generally MPEP 2113. Here, the claim suggests a nanoplatelet, which is interpreted broadly. Stolyarov teaches any number of nanoplatelets. See e.g. (Stolyarov 2: [0014]-[0017]).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2019/0284053 to Kim, et al. 
US 2020/0122108 to Kim, et al. 
US 2018/0215622 to Yoo, et al. 
US 2018/0214888 to Yoo, et al. 
US 2017/0166449 to Yoo, et al. 
US 2018/0009667 to Yan, et al. 
US 2018/0312404 to Karagiannidis, et al. 
US 7,785,492 to Jang, et al. 
Any additional rejections are considered cumulative to that above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Graphene is frequently used incorrectly in the academic and patent literature. See Bianco, et al., All in the graphene family – A recommended nomenclature for two-dimensional carbon materials, Carbon 2013; 65: 1-6.